State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 13, 2014                    105578
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DAVID J. WHITE,
                    Appellant.
________________________________


Calendar Date:    October 15, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                              __________


     Robert A. Gouldin, Oneonta, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Rashell Khan,
Law Intern), for respondent.

                              __________


Clark, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered October 10, 2012, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      Defendant was charged in an indictment with two counts of
criminal possession of a controlled substance in the third degree
following an incident in which police recovered cocaine, as well
as other drugs and related items, from a hotel room where he was
staying. Defense counsel moved to suppress the evidence gathered
as a result of the search of the hotel room. There were a number
of adjournments of the suppression hearing and, before it was
conducted, defendant pleaded guilty to one count of criminal
possession of a controlled substance in the third degree in
                              -2-                  105578

satisfaction of the indictment. Consistent with the plea
agreement, he was sentenced to two years in prison to be followed
by two years of postrelease supervision. He now appeals.

      Defendant argues that he was denied the effective
assistance of counsel by his attorney's failure to proceed with
the suppression hearing prior to defendant's entry of a guilty
plea. To the extent that this claim has a bearing upon the
voluntariness of defendant's plea, we find that it is unpreserved
due to defendant's failure to make an appropriate postallocution
motion (see People v Smith, 119 AD3d 1088, 1089 [2014]; People v
Flake, 95 AD3d 1371, 1372 [2012], lvs denied 19 NY3d 973, 974
[2012]; People v Stevenson, 58 AD3d 948, 949 [2009], lv denied 12
NY3d 860 [2009]). As for defendant's claim that his sentence is
harsh and excessive, we find it to be unpersuasive. Defendant
could have received a determinate sentence of anywhere from one
to nine years in prison for the crime to which he pleaded guilty
(see Penal Law § 70.70 [2] [a] [i]). He received two years in
prison instead and this was the sentence agreed to under the
terms of the plea agreement. Therefore, we find no extraordinary
circumstances nor any abuse of discretion warranting a reduction
of the sentence in the interest of justice (see People v Lawal,
73 AD3d 1287, 1290 [2010]; People v Muniz, 12 AD3d 937, 939
[2004]).

     Lahtinen, J.P., McCarthy, Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court